DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022 has been entered.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device for receiving” and “image processing unit for generating” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 8 and 10-12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Helm et al. (US 2015/0078647), Stayman et al. (US 2014/0010431) and Wang et al. (US 2006/0072844).
Regarding claim 1, Helm et al. discloses a method of medical imaging for representing a 3D volume with at least one foreign object introduced into a tissue (“The present teachings provide a computer-implemented method of implant detection includes receiving a three-dimensional (3D) image of an anatomy portion of a patient from computed tomography (CT) projections of the patient in an image processing computing system” at paragraph 0007, line 1), which foreign object comprises at least one individual foreign object, wherein each individual foreign object comprises at least one individual foreign object component (“The implant 200 is a pedicle screw (two pedicle screws 200 are shown in FIG. 3). The pedicle screw 200 includes a head 206 and a threaded shaft 202 having a longitudinal axis A. The pedicle screws 200 are inserted through the pedicle such that their axes are directed toward the apex of the vertebral body 91. The head of the screw 206 is captured by a receiver or seat 204 that is also used for coupling to elongated rods 250 of a spinal fixation system shown in FIG. 4. As shown in FIG. 4, the elongated rods 250 can be secured in the receivers 204 with corresponding locking plugs 208. The heads 206 of the screws are at lower portions of the receivers 204 under the elongated rods 250” at paragraph 0053, line 11), the method comprising: 
providing a 3D volume containing voxels of the at least one foreign object and voxels of tissue surrounding the at least one foreign object (“By rotating the x-ray source and the detector around the subject 14, a plurality of 2D projections of the region of interest is acquired at block 500 of FIG. 7. The projections can be processed by CBCT reconstruction software to obtain the 3D image of the corresponding anatomy of the subject 14” at paragraph 0056, line 4; the anatomy includes the implant as shown in Figures 5A-5F); 
identifying the voxels of the at least one foreign object by application of a processing rule (“To determine whether a cluster of voxels is an artifact of an implant (i.e., an implant candidate), such as a metallic or ceramic screw or other implant, various factors or characteristics of the cluster can be compared with corresponding characteristics of artifacts from a potential implant, at block 504. Characteristics that can be compared include intensity of the image, mass attenuation, density and material composition. These characteristics can be stored in the implant database 114 (FIG. 2), which can include the tables of such properties for common implants for a particular anatomy, such as spinal implants, hip and knee implants or orthopedic and non-orthopedic implants” at paragraph 0057, line 15); 
segmenting the voxels of the at least one foreign object from the voxels of the tissue surrounding the at least one foreign object while maintaining the 3D volume (“Based on the comparison, voxels potentially related to an implant artifact are selected on a CT slice at block 506 and grouped into an implant candidate (or artifact candidate for an implant) at block 508” at paragraph 0057, line 35); 
segmenting, in a second segmentation step, the at least one foreign object into its individual foreign objects (“Based on the comparison, voxels potentially related to an implant artifact are selected on a CT slice at block 506 and grouped into an implant candidate (or artifact candidate for an implant) at block 508” at paragraph 0057, line 35; as shown in Figure 6, the single implant candidate is segmented and the resulting matched implant image is displayed and differentiated from any other implant hardware such as the fixation rod; furthermore, by grouping the voxels, each implant is identified; as there are two blooming artifacts in the image, there are two implants, each corresponding to a pedicle screw; in Figure 6, one of the implants is identified by the overlay, while the second implant corresponding to the artifact at 300 is not grouped with the identified implant);
generating a synthetic volume from a residual volume and the volume of the at least one foreign object (“A stylized, CAD, graphical or other image of the selected implant 200' can be overlaid and registered with the determined orientation and location on the CT slice at block 514, as also shown in FIG. 6. The image of the selected implant can be rendered in a selectable color and with a selectable degree of transparency at block 516” at paragraph 0057, second to last sentence); and 
representing the synthetic volume on a display device (“If an implant is identified, then the image of the implant overlaid on a CT slice, such as in FIG. 6, can be shown on the display at block 620. The user can be prompted to either accept or reject the overlaid implant image at block 606. If the user accepts the implant image, the implant image can be saved at block 608. If the user rejects the implant image, the user can edit the implant image at block 610. Editing of the implant image at block 610 can include adding or removing colorization of the implant, changing the transparency of the implant image, moving or rotating the image relative to the associated artifact, zooming, changing contrast and performing image editing actions using the input device 106” at paragraph 0059, line 8; “The image of the implant can be a wire or solid CAD drawing or other digital rendering of the implant and include colorization of a contour of the image or filler colorization of the image of the implant with selected degrees of transparency, contrast and shades of color to enhance recognition and identification of the image of the implant on the CT slice” at paragraph 0061, last sentence).
Helm et al. does not explicitly disclose segmenting, in a third segmentation step, the individual foreign objects of the at least one foreign object into the individual foreign object components of the individual foreign objects.
Stayman et al. discloses a method in the same field of endeavor of metal artifact detection comprising segmenting, in a segmentation step, the individual foreign objects of the at least one foreign object into the individual foreign object components of the individual foreign objects (“a unilateral two-component polyaxial screw” at paragraph 0093, line 3; “Using the unconstrained objective function, processor 108 may construct a model of the object containing the component based on the unconstrained objective function and the image data (block 210).” At paragraph 0041; as each component is modeled, the polyaxial screw is therefore separated into its individual components).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the individual component identification as taught by Stayman et al. in the system of Helm et al. to be able to therefore accurately identify the positioning of each component relative to the patient’s anatomy for better visualization and evaluation of the image data.

The Helm et al. and Stayman et al. combination does not explicitly disclose that at least one of the second segmentation step and the third segmentation step is performed based on calculation of a structure tensor.
Wang et al. teaches a method in the same field of endeavor of medical image segmentation, wherein the segmentation step is performed based on calculation of a structure tensor (“The invention performs a coherent structure analysis on a given 2D image I(x, y) 300 (step 200) using the gradient structure tensor. The structure tensor is based on the gradient of I defined as Equation ( 1 )” at paragraph 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a structure tensor in the clustering of the Helm et al. and Stayman et al. combination to determine the local coherence and orientation of the image elements (Wang et al. at paragraph 0049), which is an indication of which portions belong to which object.
Regarding claim 4, the Helm et al., Stayman et al. and Wang et al. combination discloses a method wherein the segmentation of the voxels of the at least one foreign object, the second segmentation of the volumes of the at least one individual foreign object and the third segmentation of the volumes of the individual foreign objects into the individual foreign object components take place by means of contrast methods (“A post-processing software module configured to execute image processing commands is incorporated in the image processing module 112 and can identify and locate clusters of voxels that are brighter or have higher contrast than the average brightness of surrounding voxels in a CT slice for the particular range of intensity of the x-ray source 36, at block 502” Helm et al. at paragraph 0057, line 5; “The processor 108 compares the intensity and contrast characteristics of voxels in the 3D image and various CT slice locations and selects clusters of voxels with characteristics associated with known implant artifacts” Helm et al. at paragraph 0061, line 13).
Regarding claim 5, the Helm et al., Stayman et al. and Wang et al. combination discloses a method wherein the segmentation of the at least one foreign object into individual foreign objects and the segmentation of the individual foreign objects into the individual foreign object components take place using information about their geometric shape (“In the case of pedicle screws, for example, the database can include the composition, size, shape and orientation relative to vertebral bodies in exemplary spinal fixation or other spinal corrective procedures as well as expected artifact shapes, sizes, brightness, attenuation, density, etc., for comparison” Helm et al. at paragraph 0057, line 30; “Component model source 106 may be a source adapted to provide a component model. The component model may be a model of the component. The component model may define parameterization characteristics and registration characteristics of the component. Parameterization characteristics may be characteristics which specify attenuation characteristics of the component. For example, parameterization characteristics may include attenuation coefficient, Hounsfield value, material composition, or material density. The parameterization characteristics may indicate that the component has a heterogeneous or a homogenous composition. Registration characteristics may be characteristics which specify the shape of the component and how the shape of the component may change if the component is deformable and allowable positions, orientations, etc” Stayman et al. at paragraph 0032, line 1).
Regarding claim 7, Helm et al. discloses a method wherein the voxels of the at least one individual foreign object are assigned to a tool, a screw, a hollow screw, a nail, a plate, a connecting structure (“The implant 200 is a pedicle screw (two pedicle screws 200 are shown in FIG. 3). The pedicle screw 200 includes a head 206 and a threaded shaft 202 having a longitudinal axis A. The pedicle screws 200 are inserted through the pedicle such that their axes are directed toward the apex of the vertebral body 91. The head of the screw 206 is captured by a receiver or seat 204 that is also used for coupling to elongated rods 250 of a spinal fixation system shown in FIG. 4. As shown in FIG. 4, the elongated rods 250 can be secured in the receivers 204 with corresponding locking plugs 208. The heads 206 of the screws are at lower portions of the receivers 204 under the elongated rods 250” at paragraph 0053, line 11) or an X-ray positive marker.
Regarding claim 8, Helm et al. discloses a method wherein the at least one foreign object in the representation of the synthetic volume on the display device is supplemented by an adapted model of the at least one foreign object, individual foreign object and individual foreign object component, or is overlain by the representation of an adapted model of the at least one foreign object (“A stylized, CAD, graphical or other image of the selected implant 200' can be overlaid and registered with the determined orientation and location on the CT slice at block 514, as also shown in FIG. 6. The image of the selected implant can be rendered in a selectable color and with a selectable degree of transparency at block 516” at paragraph 0057, second to last sentence).
Regarding claim 10, the Helm et al. and Stayman et al. combination discloses a method wherein the representations of the individual foreign objects and of the individual foreign object components are identified (“a unilateral two-component polyaxial screw” Stayman et al. at paragraph 0093, line 3; “Using the unconstrained objective function, processor 108 may construct a model of the object containing the component based on the unconstrained objective function and the image data (block 210).” Stayman et al. at paragraph 0041; as each component is modeled, the polyaxial screw is therefore separated into its individual components).
Regarding claim 11, the Helm et al., Stayman et al. and Wang et al. combination discloses a method wherein the representations of the individual foreign objects and individual foreign object components are identified by coloring (“The image of the implant can be a wire or solid CAD drawing or other digital rendering of the implant and include colorization of a contour of the image or filler colorization of the image of the implant with selected degrees of transparency, contrast and shades of color to enhance recognition and identification of the image of the implant on the CT slice” Helm et al. at paragraph 0061, last sentence).
Regarding claim 12, the Helm et al., Stayman et al. and Wang et al. combination discloses a method wherein the representations of the boundaries of the foreign objects, of the individual foreign objects and individual foreign object components are identified (“A stylized, CAD, graphical or other image of the selected implant 200' can be overlaid and registered with the determined orientation and location on the CT slice at block 514, as also shown in FIG. 6. The image of the selected implant can be rendered in a selectable color and with a selectable degree of transparency at block 516” Helm et al. at paragraph 0057, second to last sentence; see Figure 6 of Helm et al.; “Bottom) Unilateral two-component polyaxial screw. The window and level for all images is 500 and 150 HU, respectively. The overlay in the true image (left) shows the true pose of the component(s), whereas that in the KCR reconstruction (right) shows the pose as estimated by the simultaneous registration and reconstruction process” Stayman et al. at paragraph 0102, line 9; see Figure 8 of Stayman et al. where the bottom group of images identifies the two-component screw).
Regarding claim 15, Helm et al. discloses a device for carrying out the method according to claim 1, the device comprising: 
a device for receiving a 3D volume containing the at least one foreign object (“The present teachings provide a computer-implemented method of implant detection includes receiving a three-dimensional (3D) image of an anatomy portion of a patient from computed tomography (CT) projections of the patient in an image processing computing system” at paragraph 0007, line 1); 
a computer with a memory unit (“computing system 22, which can be the same as the image processing computing system 100 shown in FIG. 2 . . . = The computing system 22 can include a variety of computer-readable media” at paragraph 0035, line 1); 
an image processing unit for generating a 3D view of the 3D X-ray volume with variable 3D views and for defining sectional planes for sectional image representations (“In one example, a model can be generated using the acquired image data. The model can be a three-dimensional (3D) volumetric model generated based on the acquired image data using various techniques, including algebraic iterative techniques and generate image data displayable on a display, referenced as displayed image data 18. Displayed image data 18 can be displayed on a display device 20, and additionally, can be displayed on a display device 32a associated with an imaging computing system 32. The displayed image data 18 can be a 2D image, a 3D image, or a time changing four-dimensional image. The displayed image data 18 can also include the acquired image data, the generated image data, both, or a merging of both types of image data” at paragraph 0033; “Also, theoretical or forward 2D projections can be generated from the 3D volumetric image data. Accordingly, it will be understood that image data can be either or both of 2D projections or 3D volumetric models” at paragraph 0034, line 5); and 
a graphical user interface with an image output unit (“Displayed image data 18 can be displayed on a display device 20, and additionally, can be displayed on a display device 32a associated with an imaging computing system 32” at paragraph 0033, line 6) and an input unit for the image processing unit and a control unit for changing the sectional planes (“In one example, the computing system 22 can include an input device 24, such as a keyboard, and one or more processors 26 (the one or more processors can include multiple-processing core processors, microprocessors, etc.) that can be incorporated with the computing system 22. The input device 24 can include any suitable device to enable a user to interface with the computing system 22” at paragraph 0036, line 1).
Regarding claim 16, Helm et al. discloses a device wherein the received 3D volume is the result of a reconstruction from measurement data of a modality from a group of modalities, the group containing at least one C-arm X-ray apparatus and a computer tomograph (“x-ray computed tomography (CT), including cone beam CT (CBCT) and in other imaging methods using an x-ray source” at paragraph 0029, line 2; “It should be noted, however, that the present teachings could be applicable to any appropriate imaging device, such as a C-arm imaging device” at paragraph 0027, line 7).
Regarding claim 17, Helm et al. discloses a tangible, non-transitory, computer-readable storage medium having stored thereon a computer program which can be loaded directly into a memory unit of a control unit (“The computer-readable media can be any available media that can be accessed by the computing system 22 and can include both volatile and non-volatile media, and removable and non-removable media. The computer-readable media can include, for example, computer storage media and communication media. Storage media includes, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, Digital Versatile Disk (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store computer-readable instructions, software, data structures, program modules, and other data and which can be accessed by the computing system 22” at paragraph 0035, line 3) of a conical beam computer tomograph, in particular a C-arm X-ray device (“x-ray computed tomography (CT), including cone beam CT (CBCT) and in other imaging methods using an x-ray source” at paragraph 0029, line 2; “It should be noted, however, that the present teachings could be applicable to any appropriate imaging device, such as a C-arm imaging device” at paragraph 0027, line 7), with program sections that cause the conical beam computer tomograph to perform the method according to claim 1 when the computer program is executed in the control unit of the conical beam computer tomograph.
Regarding claim 18, Helm et al. discloses a tangible, non-transitory, computer-readable storage medium having stored thereon program sections which can be read in and executed by a computer unit (“The computer-readable media can be any available media that can be accessed by the computing system 22 and can include both volatile and non-volatile media, and removable and non-removable media. The computer-readable media can include, for example, computer storage media and communication media. Storage media includes, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, Digital Versatile Disk (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store computer-readable instructions, software, data structures, program modules, and other data and which can be accessed by the computing system 22” at paragraph 0035, line 3)in order to perform the method according to claim 1 when the program sections are executed by the computer unit.

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Helm et al., Stayman et al. and Node-Langlois et al. (US 2008/0089566).
Helm et al. discloses a method of medical imaging for representing a 3D volume with at least one foreign object introduced into a tissue (“The present teachings provide a computer-implemented method of implant detection includes receiving a three-dimensional (3D) image of an anatomy portion of a patient from computed tomography (CT) projections of the patient in an image processing computing system” at paragraph 0007, line 1), which foreign object comprises at least one individual foreign object, wherein each individual foreign object comprises at least one individual foreign object component (“The implant 200 is a pedicle screw (two pedicle screws 200 are shown in FIG. 3). The pedicle screw 200 includes a head 206 and a threaded shaft 202 having a longitudinal axis A. The pedicle screws 200 are inserted through the pedicle such that their axes are directed toward the apex of the vertebral body 91. The head of the screw 206 is captured by a receiver or seat 204 that is also used for coupling to elongated rods 250 of a spinal fixation system shown in FIG. 4. As shown in FIG. 4, the elongated rods 250 can be secured in the receivers 204 with corresponding locking plugs 208. The heads 206 of the screws are at lower portions of the receivers 204 under the elongated rods 250” at paragraph 0053, line 11), the method comprising: 
providing a 3D volume containing voxels of the at least one foreign object and voxels of tissue surrounding the at least one foreign object (“By rotating the x-ray source and the detector around the subject 14, a plurality of 2D projections of the region of interest is acquired at block 500 of FIG. 7. The projections can be processed by CBCT reconstruction software to obtain the 3D image of the corresponding anatomy of the subject 14” at paragraph 0056, line 4; the anatomy includes the implant as shown in Figures 5A-5F); 
identifying the voxels of the at least one foreign object by application of a processing rule (“To determine whether a cluster of voxels is an artifact of an implant (i.e., an implant candidate), such as a metallic or ceramic screw or other implant, various factors or characteristics of the cluster can be compared with corresponding characteristics of artifacts from a potential implant, at block 504. Characteristics that can be compared include intensity of the image, mass attenuation, density and material composition. These characteristics can be stored in the implant database 114 (FIG. 2), which can include the tables of such properties for common implants for a particular anatomy, such as spinal implants, hip and knee implants or orthopedic and non-orthopedic implants” at paragraph 0057, line 15); 
segmenting the voxels of the at least one foreign object from the voxels of the tissue surrounding the at least one foreign object while maintaining the 3D volume (“Based on the comparison, voxels potentially related to an implant artifact are selected on a CT slice at block 506 and grouped into an implant candidate (or artifact candidate for an implant) at block 508” at paragraph 0057, line 35); 
generating a synthetic volume from a residual volume and the volume of the at least one foreign object (“A stylized, CAD, graphical or other image of the selected implant 200' can be overlaid and registered with the determined orientation and location on the CT slice at block 514, as also shown in FIG. 6. The image of the selected implant can be rendered in a selectable color and with a selectable degree of transparency at block 516” at paragraph 0057, second to last sentence); and 
representing the synthetic volume on a display device using a windowing system (“If an implant is identified, then the image of the implant overlaid on a CT slice, such as in FIG. 6, can be shown on the display at block 620. The user can be prompted to either accept or reject the overlaid implant image at block 606. If the user accepts the implant image, the implant image can be saved at block 608. If the user rejects the implant image, the user can edit the implant image at block 610. Editing of the implant image at block 610 can include adding or removing colorization of the implant, changing the transparency of the implant image, moving or rotating the image relative to the associated artifact, zooming, changing contrast and performing image editing actions using the input device 106” at paragraph 0059, line 8; “The image of the implant can be a wire or solid CAD drawing or other digital rendering of the implant and include colorization of a contour of the image or filler colorization of the image of the implant with selected degrees of transparency, contrast and shades of color to enhance recognition and identification of the image of the implant on the CT slice” at paragraph 0061, last sentence),
wherein the positions and/or orientations of the foreign objects, of the individual foreign objects (“A stylized, CAD, graphical or other image of the selected implant 200' can be overlaid and registered with the determined orientation and location on the CT slice at block 514, as also shown in FIG. 6. The image of the selected implant can be rendered in a selectable color and with a selectable degree of transparency at block 516” at paragraph 0057, second to last sentence) or of the individual foreign object components with respect to one another are represented.
Helm et al. does not explicitly disclose that each individual foreign object comprises at least one individual foreign object component.
Stayman et al. discloses a method in the same field of endeavor of metal artifact detection in which each individual foreign object comprises at least one individual foreign object component (“a unilateral two-component polyaxial screw” at paragraph 0093, line 3), the method comprising:
wherein the positions and/or orientations of the foreign objects, of the individual foreign objects or of the individual foreign object components with respect to one another are represented (“Using the unconstrained objective function, processor 108 may construct a model of the object containing the component based on the unconstrained objective function and the image data (block 210).” At paragraph 0041; as each component is modeled, the polyaxial screw is therefore separated into its individual components).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the individual component identification as taught by Stayman et al. in the system of Helm et al. to be able to therefore accurately identify the positioning of each component relative to the patient’s anatomy for better visualization and evaluation of the image data.

The Helm et al. and Stayman et al. combination does not explicitly disclose vectors representing the orientations of the individual foreign objects or of the individual foreign object components with respect to one another are represented.
Node-Langlois et al. teaches a method in the same field of endeavor of medical implant modeling, wherein vectors representing the orientations of the individual foreign objects or of the individual foreign object components with respect to one another are represented (“Regardless of the visualization using to depict the implant, the implant model includes representations of key features of the implant that may be used for subsequent measurements. For example, the screw model includes a point feature for a center of a rod slot in the screw head. Additionally, the model may include a vector feature describing the orientation of the rod slot, for example” at paragraph 0088).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the orientation vector as taught by Node-Langlois et al. in the display of the Helm et al. and Stayman et al. combination to be able to visualize the component orientation for context within the patient image data.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Helm et al., Stayman et al. and Wang et al. as applied to claim 1 above, and further in view of Helm et al. (US 2020/0297425, hereinafter Helm ‘425).
The Helm et al., Stayman et al. and Wang et al. combination discloses the elements of claim 1 as described above.
The Helm et al., Stayman et al. and Wang et al. combination does not explicitly disclose that the method is carried out by learning algorithms. 
Helm ‘425 teaches a method in the same field of endeavor of implant segmentation, wherein the method is carried out by learning algorithms (“The image data may also be used for viewing a location and orientation of the screw 150, when in the image data. Thus, as discussed further herein, a neural network may be used to automatically identify the boundaries of the imaged portions, such as the screw 150, to segment the image data” at paragraph 0084, line 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the machine learning segmentation as taught by Helm ‘425 in the system of the Helm et al., Stayman et al. and Wang et al. combination to automatically identify the shape of the imaged implant for subsequent processing.

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Helm et al., Stayman et al. and Wang et al. as applied to claim 1 above, and further in view of Node-Langois et al.
The Helm et al., Stayman et al. and Wang et al. combination discloses a method wherein one or more vectors representing the orientations of the foreign objects (“The eigenvectors correspond to the directions of maximum and minimum variations” Wang et al. at paragraph 0049, line 1), of the individual foreign objects (“A stylized, CAD, graphical or other image of the selected implant 200' can be overlaid and registered with the determined orientation and location on the CT slice at block 514, as also shown in FIG. 6. The image of the selected implant can be rendered in a selectable color and with a selectable degree of transparency at block 516” Helm et al. at paragraph 0057, second to last sentence) or of the individual foreign object components with respect to one another are represented.
The Helm et al., Stayman et al. and Wang et al. combination does not explicitly disclose that the one or more vectors are represented on the display device.
Node-Langlois et al. teaches a method in the same field of endeavor of medical implant modeling, wherein one or more vectors representing the orientations of the foreign objects, of the individual foreign objects or of the individual foreign object components with respect to one another are represented on the display device (“Regardless of the visualization using to depict the implant, the implant model includes representations of key features of the implant that may be used for subsequent measurements. For example, the screw model includes a point feature for a center of a rod slot in the screw head. Additionally, the model may include a vector feature describing the orientation of the rod slot, for example” at paragraph 0088).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the orientation vector as taught by Node-Langlois et al. in the display of the Helm et al., Stayman et al. and Wang et al. combination to be able to visualize the component orientation for context within the patient image data.

Claim(s) 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Helm et al., Stayman et al. and Wang et al. as applied to claim 1 above, and further in view of Sudarsky et al. (US 2019/0147639).
Regarding claim 14, the Helm et al., Stayman et al. and Wang et al. combination discloses a method wherein the synthetic volume is represented on the display device based on a subset of the foreign objects or a subset of the individual foreign objects or a subset of the individual foreign object components (“A stylized, CAD, graphical or other image of the selected implant 200' can be overlaid and registered with the determined orientation and location on the CT slice at block 514, as also shown in FIG. 6. The image of the selected implant can be rendered in a selectable color and with a selectable degree of transparency at block 516” Helm et al. at paragraph 0057, second to last sentence).
The Helm et al., Stayman et al. and Wang et al. combination does not explicitly disclose a windowing function which determines a brightness scale or a contrast scale of the represented synthetic volume based on a subset of the foreign objects or a subset of the individual foreign objects or a subset of the individual foreign object components and ignoring at least one of the foreign objects, the individual foreign objects, or the individual foreign object components.
Sudarsky et al. teaches a method in the same field of endeavor of medical image visualization, wherein the image is represented on the display device using a windowing function which determines a brightness scale or a contrast scale of the represented synthetic volume (“In act 38, the graphics processing unit, medical scanner, and/or processor determines another transfer function 29 to use for rendering in act 40 (or a repeat of act 32). The new transfer function has one or more characteristics changed, such as the window level, window width, color pallet, opacity, and/or opacity range” at paragraph 0044, line 1) based on a subset of the objects or a subset of the individual objects (“The ROI provides lateral positions corresponding to a group of pixels included in the ROI. The depth map 35 defines a depth for each lateral position. The depth and lateral position define a voxel. The intensity or scalar value from the scan data for the defined voxels are loaded from a voxel cache. Alternatively, the voxel cache includes the depth map, so the voxel cache is used to determine the intensities for the identified subset of voxels” at paragraph 0043) or a subset of the individual object components and ignoring at least one of the objects, the individual objects, or the individual object components (“The new transfer function 29 is determined from a characteristic of the intensities of the voxels of the subset. Any characteristic of the intensities may be used, such as a gradient, variance, or curvature (e.g., spatial distribution of structure in the intensities). In one embodiment, a distribution of the intensities of the voxels of the subset is used” at paragraph 0045, line 1; the transfer function is determined only for the subset of voxels belonging to the ROI; other ROI would be rendered using a different transfer function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a selective transfer function as taught by Sudarsky et al. in the visualization of the Helm et al., Stayman et al. and Wang et al. combination to allow the user to interactively designate which specific regions of interest they would like to highlight.
Regarding claim 20, the Helm et al., Stayman et al., Wang et al. and Sudarsky et al. combination discloses a method wherein the brightness scale or the contrast scale calculated based on the subset is applied to the entire represented synthetic volume (“In act 40, the graphics processing unit renders another two-dimensional image using the new or modified transfer function. The rendering uses the same or different (e.g., subsequently acquired) scan or voxel data. Since a new transfer function is being used, the rendered two-dimensional image has a different appearance. More contrast for the tissue or structure of interest may be provided. Less occlusion by selected tissue or structure may occur. Different coloring to better distinguish tissues may be used” Sudarsky et al. at paragraph 0060).

Response to Arguments

Summary of Remarks (@ response page labeled 8): Helm et al. and Stayman et al. do not teach or disclose that at least one of the second segmentation step and the third segmentation step is performed based on calculation of a structure tensor.

Examiner’s Response: This argument is moot in view of the newly cited Wang et al. reference.

Summary of Remarks (@ response page labeled 9): “As discussed above, Helm and Stayman disclose methods for identifying and modeling or overlying an image of an artifact such as an implanted medical device, each of which requires matching a selected artifact either with a best-fit candidate from an implant database (Helm) or a predetermined model of a particular known implant (Stayman). See Helm, Abstract; Stayman, Abstract. Because the methods taught in Helm and Stayman each rely on a known implant model or database of known implant artifact characteristics, replacing such steps with a segmentation “based on calculation of a structure tensor” would certainly change the principle of operation of Helm and Stayman.”

Examiner’s Response: The known implant models and databases of Helm et al. and Stayman et al. are used to determine whether clustered voxels match characteristics of known implants.  The structure tensor as taught by Wang et al. is able to determine coherence of the image elements, which is related to clustering.  As such, there would be no significant principle of operation by using the structure tensor of Wang et al. in the clustering step of Helm et al. and Stayman et al. as the segmentation would not eliminate clustering and model comparison.

Summary of Remarks (@ response page labeled 10): Helm et al. and Stayman et al. do not disclose that vectors representing the orientations of the individual foreign objects or of the individual foreign object components with respect to one another are represented.

Examiner’s Response: This argument is moot in view of the newly cited Node-Langlois et al. reference.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662